UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7108



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

HOWARD ANTHONY RILEY, a/k/a Howie,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. John R. Hargrove, Senior District Judge.
(CR-90-99-HAR, CA-96-530-HAR)


Submitted:   February 27, 1997            Decided:   March 11, 1997


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Howard Anthony Riley, Appellant Pro Se.     James Richard Alsup,
Assistant United States Attorney, Baltimore, Maryland; Maury S.
Epner, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Howard A. Riley seeks to appeal the district court's orders

(1) denying his motion filed under 28 U.S.C. § 2255 (1994), amended
by Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.

No. 104-132, 110 Stat. 1214, and (2) denying his motion for recon-

sideration. We have reviewed the record and the district court's

opinion denying relief on Riley's § 2255 motion and find no rever-

sible error and no abuse of discretion. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning
of the district court. United States v. Riley, Nos. CR-90-99-HAR;

CA-96-530-HAR (D. Md. June 18, 1996). In light of this disposition,

Appellant's motion for appointment of counsel is denied. We dis-

pense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2